DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 11/22/2021.
	Claims 1-2, 4-5, 8-9, 12, 15-16 and 19 have been amended. Claims 3, 10 and 17 have been cancelled.. Claims 1-2, 4-9, 11-16 and 18-20 remain pending in the application. 

Response to Amendment

The amendment filed 11/15/2021 has been entered. Claims 1-2, 4-5, 8-9, 12, 15-16 and 19 have been amended. Claims 3, 10 and 17 have been cancelled. Claims 1-2, 4-9, 11-16 and 18-20 remain pending in the application. 

Applicant arguments to the drawings have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/25/2021. The objection has been withdrawn in view of the Drawings.
Applicant amendment to the Specifications have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/25/2021. The objection has been withdrawn in view of the amended Specifications.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 06/25/2021. The objection has been withdrawn in view of the amended Claims.





Response to Arguments

Regarding Applicant’s arguments, on page 11-15 of the remark filed on 11/22/2021, on the newly added limitations of claims 1, 8 and 15 : “wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access.” , arguments are persuasive.
Therefore, the 35 U.S.C. 103 rejection Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”) and Kim et al. (U.S No. 10699016) in further view of Blaauwendraad et al. ("Post-quantum Hash-based Signatures for Multi-chain Blockchain Technologies”), has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. § 103 in view of the following prior art: Walmsley et. al. (U.S Pub. No. 20040143710) and Gressel et al. (U.S No. 6748410), in conjunction with Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor”), and Kim et al. (U.S No. 10699016). Please refer to the 35 U.S.C. 103 section below for a detailed explanation.
the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 11-15, regarding allowance of the application. Examiner asserts that claims 1-2, 4-9, 11-16, and 18-20 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Albrecht - Kim – Walmsley - Gressel teach the aforementioned limitations of independent claims 1, 8, and 15 rendering the claim limitations obvious before the effective date of the claimed invention.


Claim Objections

Claims 7 and 14 are objected to because of the following informalities:

	In regards to Claim 7, the applicant recites the limitation “the one or more processors” and “the central processing unit”, this is unclear because this limitation has a lack of antecedence as the one or more processors and the central processing unit has not been previously recited in the claims. This creates confusion as to which processor or CPU the applicant is referring to. The specification state in Par. (00037) “First device 810 includes one or more processor(s) 820 and a memory 822 to store a private key 824. The processor(s) 820 may be embodied as any type of processor capable of performing the functions described herein. For example, the processor(s) 820 may be embodied as a single or multi-core processor(s), digital signal processor, microcontroller, or other processor or processing/controlling circuit.” Therefore it will be broadly and reasonably interpreted that the one or more processor and central processing units are hardware components are corresponding to the finite state machines and hardware accelerators of the unifying classical cryptography and post-quantum cryptography system. Examiner suggest amending the claims by using the phrase “a” in front of one or more processors and central processing unit to recite proper claim limitations when first being recited and to eliminate confusion. Appropriate correction is required.

In regards to Claim 14, the applicant recites the limitation “the central processing unit”, this is unclear because this limitation has a lack of antecedence as the central processing unit has not been previously recited in the claims. This creates confusion as to which CPU the applicant is referring to. The specification state in Par. (00037) “First device 810 includes one or more processor(s) 820 and a memory 822 to store a private key 824. The processor(s) 820 may be embodied as any type of processor capable of performing the functions described herein. For example, the processor(s) 820 may be embodied as a single or multi-core processor(s), digital signal processor, microcontroller, or other processor or processing/controlling circuit.” Therefore it will be broadly and reasonably interpreted that the central processing units is a hardware components are corresponding to the finite state machines and hardware accelerators of the unifying classical cryptography and post-quantum cryptography system. Examiner suggest amending the claims by using the phrase “a” in front of central processing unit to recite proper claim limitations when first being recited and to 
 
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor” , hereinafter referred to as "Albrecht), Kim et al. (U.S No. 10699016, hereinafter referred to as “Kim”) and Walmsley et al. (U.S Pub. No. 20040143710, hereinafter referred to as “Walmsley ") in further view of Gressel et al. (U.S No. 6748410, hereinafter referred to as “Gressel”)

Regarding Independent Claim 1 (Currently Amended), Albrecht teaches at least one machine-readable medium comprising instructions which, when executed by a computing device, cause the computing device to perform operations comprising: (Section 2.3 Par. 1 “a co-processor with machine-readable capabilities to compute SHA-256 and an asymmetric co-processor for RSA and ECC acceleration”; computing device (co-processor) performing operation)
unifying classical cryptography and post-quantum cryptography through a unified hardware accelerator hosted by a trusted platform of the computing device; and (Page 170 Par. 3 “Contribution” : “our work provides evidence that lattice-based post-quantum cryptography can be competitive with RSA on contactless high-security 16-bit smart cards with only limited RAM when RSA, AES and SHA-2 co-processors are used.”; post-quantum cryptography unifying (with) classical cryptography (RSA) through an accelerator (co-processor))
However Albrecht does not explicitly teach facilitating unification of a first finite state machine associated with the classical cryptography and a second finite state machine associated with the post-quantum cryptography using one or more of a hash engine, a set of register file banks, and a modular exponentiation engine, wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access.
facilitating unification of a first finite state machine associated with the classical cryptography (Page 10 Col. 2 lines 1-15 “ the secure accelerator interface function block, and the bus interface function block is implemented by a finite state machine.”; finite state machine), (Page 12 Col 5. Lines 62-65 “a finite state machine that interfaces with the external memory 11 that stores the boot image 200.”; first finite state machine coupled to external memory that stores boot image), (Par. 10 Col. 2 lines 15-30 “the boot image includes a command code, a public key, and signature information generated by encrypting a hash value”; boot image of first finite state machine is associated with classical cryptography (public-key and signature), (Par. (14) “The public key PBK is used in an asymmetric cryptosystem. The public key PBK is paired with a private or secret key of a signature signer”; classical cryptography (PKCS (public-key with signature)), (Page 11 Col. 4 lines 1-20 “The secure accelerator 140 performs a hashing operation on the public key PBK, a hashing operation on the command code CODE, a deciphering operation on the signature information SIG using the public key PBK, etc. The secure accelerator 140 may implement at least one of a 128 bit/192 bit/256 bit AES, SHA-1/-2 (i.e., secure hash algorithm), a Rivest, Shamir and Adleman (RSA) encryption method, an Elliptic Curve Cryptography (ECC) operation”; one or more of a single hash engine (hash operation SHA-1/-2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim within the teachings of Albrecht to include facilitating unification of a first finite state machine associated with the classical cryptography because of the analogous concept of digital signature schemes in computing environments and protection against classical attacks. Kim includes a first 
The motivation for combining these references is by associating a finite state machine with classical cryptography it will solve the issue of hardware components that require large memory and space and are virtually insufficient and inadequate by needing multiple components such as hash engines and register files to conduct any of the schemes needed to protect the system from various attacks. By coupling a finite state machine with classical cryptography the accelerator will have more flexibility to operate and in return provided the necessary protection the computing device needs.
However Albrecht and Kim do not explicitly teach and a second finite state machine associated with the post-quantum cryptography using one or more of a hash engine, a set of register file banks, and a modular exponentiation engine, wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access.
Wherein Walmsley teaches and a second finite state machine associated with the post-quantum cryptography using one or more of a hash engine, a set of register file banks, and a modular exponentiation engine. (Par. (2511-2514) “The DCU state-machine can stall in the MSN2 state when the signal dau_dcu_msn2stall is asserted by the DAU Arbitration Logic, [2512] The states of the DCU state-machine are DRAM is accessed as a single bank. The state machine to access the DRAM is shown in FIG. 104.”; second finite state machine (DCU state machine), register file banks (DRAM as a single bank)), (Par. (2918-2921) “DRAM command fetching and general command execution is accomplished using two state machines. State machine A evaluates whether a CPU or DRAM command is being executed, and proceeds to execute the command(s) [..] Machine B decides which address should be used for DRAM access, fetches commands from DRAM and fills a command fifo which A executes. The reason for separating the two functions is to facilitate the execution of CPU or Debug commands while state machine B [..]The state-machine enters the Reset state when there is an active strobe on either the reset pin, prst_n, or the PCU's soft-reset register. All registers in the PCU are zeroed”; set of register file banks (all registers) second finite state machine (accomplished using two state machines)), (Par. (5512-5514) “a quantum computer [83] (NMR, Optical, or Caged Atom) containing n qubits embedded in an appropriate algorithm must be built. The quantum computer effectively exists in 2.sup.n simultaneous coherent states [..] As a result, attacks on a cryptographically secure key (e.g. 160 bits) using a Quantum Computer are likely not to be feasible and it is extremely unlikely that quantum computers will have achieved more than 50 or so qubits within the commercial lifetime of the authentication chips. Even using a 50 qubit quantum computer, 2.”; post-quantum (quantum computing corresponding to prevention of attack)), (Par. (6742) “Off-the-shelf cryptographic hardware.”; hash engine (cryptographic hardware), (Par. (6789) “A hash engine (passed through a keyed hash function)), (Par. (0169-1071) “The CPU calculates a SHA-1 hash digest of the downloaded program.[1070] 4) The ResetSrc register in the CPR block is read to determine whether or not a power-on reset occurred.[1071] 5) If a power-on reset occurred the signature of the downloaded code (which needs to be in a known location such as the first or last N bytes of the downloaded code) is decrypted using the Silverbrook public boot0key stored in ROM. This decrypted signature is the expected SHA-1 hash of the accompanying program”; hash engine (CPU corresponding to produced hash)), (Par. (8918) “Modular Multiplication Without Trial Division, Mathematics of Computation, Volume 44, Number 170, pp. 519-521.”; modular exponentiation (modular multiplication)), (Par. (3694) “The data in the circuit are Galois Field elements so addition and multiplication are performed using special circuitry.”; modular exponentiation engine (circuit corresponding to multiplication of data/elements)), (Par. (3720-3721) “the multiplication of two field elements .alpha..sup.a and .alpha..sup.b is defined as .alpha..sup.c=.alpha..sup.a.multidot..alpha..sup.b=.alpha..sup.(a+b)modulo 15 Thus .alpha..sup.1.multidot..alpha..sup.2=.alpha..sup.3 .alpha..sup.5.multidot..alpha..sup.10=.alpha..sup.15 .alpha..sup.6.multidot..alpha..sup.12=.alpha..sup.3 [3721] So if we have the elements in exponential form, multiplication is simply a matter of modulo 15 addition.”; modular exponentiation engine (multiplication of elements corresponding to exponential form ))

The motivation to combine these references is because by having another finite state machine in the computing device it not only provides more effective and secure protection from quantum attacks but it provides a more efficient means for the hardware accelerator and doesn’t concern the user with compromising memory and space for protection. This coupled with the finite state machine associated with classical cryptography strengthens the integrity of the system as a whole and in return provides 
However Albrecht, Kim and Walmsley do not explicitly teach wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access.
Wherein Gressel teaches wherein the hash engine, the set of register file banks, and the module exponentiation engine are allowed direct memory access. (Figure 6A labels 6205, 6070, 6130, 6180, 6200; set of register file banks; Figure 9 label 7330; hash engine (hash processor), (Page 30 Col 2 lines 10-25 “ is a modular multiplication and exponentiation system including a serial-parallel multiplying device having only one carry-save accumulator and being operative to perform a pair of multiplications and to sum results thereof.”; modular exponential engine), (Page 31 Col 4 lines 25-35 “ The preferred architecture is of a machine that can be integrated to any microcontroller design, mapped into the host controller's memory; while working in parallel with the controller which for very long commands constantly swap or feed operands to and from the data feeding mechanism, allowing for modular arithmetic computations of any popular length where the size of the coprocessor volatile memory necessary for manipulations”; allowing access to a memory), (Page 50 Col 42 lines 17-25 “Transferring data from memory to a memory mapped destination, especially when the CPU has no special function to provide Direct Memory Access (DMA), or when a peripheral device is designed to process data faster than the CPU can transfer to or from the external device, is a common problem”; direct access memory)

The motivation to combine these reference is because by allowing access to memory by the hash engine, register file banks and modular exponentiation engines it protects the confidentiality of individuals communicating data such as banking or personal information, online goods servicing and emails by making it difficult for unauthorized users to calculate or predict written results being performed and executed by all three components. This in return creates a safe secure system for hardware accelerators to have signature schemes that are prepared and have preventive countermeasures for multiple attacks. 


Regarding Dependent Claim 7 (Original), the combination of Albrecht, Kim Walmsley and Gressel teach the machine-readable medium of claim 1, Albrecht further teaches the machine-readable medium of claim 1, wherein the computing device comprises the one or more processors including one or more of the central processing unit and a graphics processing unit, wherein the one or more processors are co-located on a common semiconductor package.(Page 170 Par. 1-2 “ However, implementations of quantum-safe schemes are also required in constrained (often embedded) environments such as microcontrollers or smart cards. In the smart-card setting, low-power general purpose 16 or 32-bit CPUs are commonly augmented by cryptographic co-processors”; Central processing unit with co-processor on a semiconductor package (chip))

Regarding Claims 8, and 14, claims 8, and 14 are method claims that recite similar limitations to the machine-readable medium claims of 1 and 7 and the teachings Albrecht, Kim, Walmsley and Gressel address all the limitation discussed in Claims 1 and 7 and are thereby rejected under the same grounds.

Regarding Claims 15, claims 15 are apparatus claims that recite similar limitations to the machine-readable medium claim of 1 and the method of claims 8 and 9 and the teachings Albrecht, Kim, Walmsley and Gressel address all the limitation discussed in Claims 1 and 8 and are thereby rejected under the same grounds.


Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor” , hereinafter referred to as "Albrecht), Kim et al. (U.S No. 10699016, hereinafter referred to as “Kim”), Walmsley et al. (U.S Pub. No. 20040143710, hereinafter referred to as “Walmsley "), Gressel et al. (U.S No. 6748410, hereinafter referred to as “Gressel”), and Misoczki et al. (U.S Pub. No. 20180091309, hereinafter referred to as “Misoczki”)

Regarding Dependent Claim 2 (Currently Amended), the combination of Albrecht, Kim, Walmsley and Gressel teach the machine-readable medium of claim 1, Albrecht further teaches wherein the trusted platform includes a field-programmable gate array (FPGA) platform coupled to one or more processors including a central processing unit. (Page 176 Par. 3 “Additional devices that could profit from our work could be server systems like the IBM PCIe Cryptographic Coprocessor7 or existing FPGA-based RSA/ECC accelerator cards or RSA/ECC accelerator IP.”; trusted platform with processors and CPU corresponding to FPGA based device)
However Albrecht The machine-readable medium of claim 1, wherein the first finite state machine comprises a classical public key cryptography signatures (PKCS) finite state machine, and wherein the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine, wherein the hash engine comprises a secure hash algorithm (SHA) engine.
the machine-readable medium of claim 1, wherein the first finite state machine comprises a classical public key cryptography signatures (PKCS) finite state machine, (Page 10 Col. 2 lines 1-15 “ the secure accelerator interface function block, and the bus interface function block is implemented by a finite state machine.”; finite state machine), (Page 12 Col 5. Lines 62-65 “a finite state machine that interfaces with the external memory 11 that stores the boot image 200.”; first finite state machine coupled to external memory that stores boot image), (Par. 10 Col. 2 lines 15-30 “the boot image includes a command code, a public key, and signature information generated by encrypting a hash value”; boot image of first finite state machine is associated with classical cryptography (public-key and signature), (Par. (14) “The public key PBK is used in an asymmetric cryptosystem. The public key PBK is paired with a private or secret key of a signature signer”; classical cryptography (PKCS (public-key with signature)), 
wherein the hash engine comprises a secure hash algorithm (SHA) engine. (Page 11 Col. 4 lines 1-20 “The secure accelerator 140 performs a hashing operation on the public key PBK, a hashing operation on the command code CODE, a deciphering operation on the signature information SIG using the public key PBK, etc. The secure accelerator 140 may implement at least one of a 128 bit/192 bit/256 bit AES, SHA-1/-2 (i.e., secure hash algorithm), a Rivest, Shamir and Adleman (RSA) encryption method, an Elliptic Curve Cryptography (ECC) operation”; one or more of hash engine (hash operation SHA-1/-2))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Kim within the teachings of Albrecht to 
The motivation for combining these references is by associating a finite state machine with classical cryptography it will solve the issue of hardware components that require large memory and space and are virtually insufficient and inadequate by needing multiple components such as hash engines and register files to conduct any of the schemes needed to protect the system from various attacks. By coupling a finite state machine with classical cryptography the accelerator will have more flexibility to operate and in return provided the necessary protection the computing device needs.
However Albrecht, Kim, Walmsley and Gressel do not explicitly teach and wherein the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine
Wherein Misoczki teaches and wherein the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine (Par. (0057) ““Circuitry”, as used in any embodiment herein, may comprise, for example, any combination, hardwired circuitry, programmable circuitry such as computer processors comprising one or more individual instruction processing cores, state machine circuitry,”; second finite state machine (in any combination/ processors with one or more state machines)), (Par. (0039) “signer signature logic 136 may be configured to apply a selected chain function (that contains a hash function) to a corresponding private key element, s.sub.ki, m.sub.i times. The selected signature operations may, thus, correspond to a selected hash-based signature scheme.  [..] Hash-based signature schemes may include, [..] an extended Merkle signature scheme (XMSS) and/or an extended Merkle multiple tree signature scheme (XMSS-MT), etc. Hash functions may include, but are not limited to SHA2-256 and/or SHA3-256, etc. For example, XMSS and/or XMSS-MT may comply or be compatible with one or more Internet Engineering Task Force (IETF®) informational draft Internet notes, e.g., draft draft-irtf-cfrg-xmss-hash-based-signatures”; XMSS finite state machine ( signature logic corresponding to XMSS))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Misoczki within the teachings of Albrecht, Kim, Walmsley and Gressel to include the second finite state machine comprises an extended Merkel signature scheme (XMSS) finite state machine because of the analogous concept of hash-based signature schemes to verify data in computer processing systems. Misoczki includes a process in which the second finite machine is an XMSS finite machine. This is significant because by incorporating the extended Merkel signature scheme it provides an extra layer of protection to the finite machines against quantum computing attacks and a level of resistant against brute force or 



Regarding Dependent Claims 9 and 16, claims 9 and 16 recite similar limitations to dependent claim 2 and the teachings Albrecht, Kim, Walmsley Gressel and Misoczki address all the limitation discussed in Claim 2 and are thereby rejected under the same grounds.



Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor” , hereinafter referred to as "Albrecht), Kim et al. (U.S No. 10699016, hereinafter referred to as “Kim”) Walmsley et al. (U.S Pub. No. 20040143710, hereinafter referred to as “Walmsley ") and Gressel et al. (U.S No. 6748410, hereinafter referred to as “Gressel”) in further view of Huesling et al. (“XMSS: eXtended Merkle Signature Scheme” (Retrieved from IDS), hereinafter referred to as “Huesling”)

	Regarding Dependent Claim 4 (Currently Amended), the combination of Albrecht, Kim Walmsley and Gressel do not explicitly teach the machine-readable medium of claim 1, wherein the operations further comprise: computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; and computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine.
Wherein Huesling teaches the machine-readable medium of claim 1, wherein the operations further comprise: computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; (Section 2.5 Par. 1 “a different key and different bitmask is used for each hash function call.  These values are pseudorandomly generated using a pseudorandom function that takes a key SEED and a 32-byte address ADRS as input  and outputs an n-byte value, where n is the security parameter.”; bitmask computed with seed and address using hash engine), (Section 3.1.2 “   generate a key for F and a bitmask that is XORed to the intermediate result before it is processed by F.  In the following, ADRS is a 32-byte OTS hash address as specified in Section 2.5 and SEED is an n-byte string.  To generate the keys and bitmasks, PRF is called with SEED as key and ADRS as input.”; bitmask computed (generated) with SEED and address (ADRS), (Page 52 Table 7; bitmask stored in register file bank (registries))
and computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine. (Page computing (generating) key with SEED and address (adrs))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huesling within the teachings of Albrecht, Kim, Walmsley and Gressel to include computing a bitmask based on an address and a seed and writing the bitmask to a first bank of the set of register file banks using the hash engine; and computing a key based on the address and the seed and writing the key to a second bank of the set of register file banks using the hash engine because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Huesling includes operations that implements computing a bitmask and key based on an address and a seed and writing the bitmask to the file register using the hash engine. This aids to the verification process of a signature by corresponding the correct key and bitmask to a seed and address, by allowing the seed and address to be inputs of the bitmask it allows the user to properly identify components during the hash operation. Along with utilizing the bitmask with its correlating seed and address into the register file this provides an effective and efficient means for the user because by implementing separate register file banks with their own bitmask, seed and address, the user reduces it read latencies and allows the inputs to be read simultaneously. This allows the ash operation to be performed at an optimal level and discourages attacks on the hardware accelerator because of multiple computed bitmask with seed and address being used in the operation.


Regarding Dependent Claims 11 and 18, claims 11 and 18 are method and apparatus claims that recite similar limitations to the machine-readable medium claims of 4 and the teachings Albrecht, Kim, Walmsley, Gressel and Huesling address all the limitation discussed in Claim 4 and are thereby rejected under the same grounds.


Claims 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albrecht et al. (“Implementing RLWE-based Schemes Using an RSA Co-Processor” , hereinafter referred to as "Albrecht), Kim et al. (U.S No. 10699016, hereinafter referred to as “Kim”) Walmsley et al. (U.S Pub. No. 20040143710, hereinafter referred to as “Walmsley ") Gressel et al. (U.S No. 6748410, hereinafter referred to as “Gressel”) and Huesling et al. (“XMSS: eXtended Merkle Signature Scheme” (Retrieved from IDS), hereinafter referred to as “Huesling”) in further view of Crispin et al. (U.S Pub. No. 20050089160, hereinafter referred to as “Crispin”)

Regarding Dependent Claim 5 (Currently Amended), the combination of Albrecht, Kim Walmsley and Gressel do not explicitly teach the machine-readable medium of claim 4, wherein the operations further comprise fetching a first hash function from a third bank of the set of register file banks and adding the first hash function to the bitmask in the first bank.
Wherein Huesling teaches adding the first hash function to the bitmask in the first bank. (Page 20 Section 4.1. “computing the XOR with a  bitmask, and applying the keyed hash function H to the result.  The bitmasks and the keys for the hash function H are generated”; adding (applying) hash (hash function) to bitmask in XMSS), (Page 52 Table 7: XMSS registry (register file bank) with bitmask and corresponding has in XMSS_SHA2_10_256), (Page 64 Section B.3.; Bitmask with hash in XMSS-SHA2 hash algorithm)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Huesling within the teachings of Albrecht, Kim, Walmsley and Gressel to include adding the first hash function to the bitmask in the first bank because of the analogous concept of digital signature schemes in computing environments and protection against malware attacks. Huesling includes an implementation of adding the first hash function to the bitmask in the first bank. This allows for the file register bank to be identified with the hash corresponding to the bitmask during the sequence of operations of the computing device. By adding the hash to the bitmask it aids to the authentication process by associating multiple register file banks with its input data of a hash with its correlating bitmask. This discourages 
The motivation for combining these references is because by adding a first hash to a bitmask of the file register bank entries in the hardware system are protected and can be accurately verified based on the corresponding hash. This strengthens the integrity of the hardware accelerator creates trust on the platform.
However Albrecht, Kim, Walmsley, Gressel and Huesling do not explicitly teach the machine-readable medium of claim 4, wherein the operations further comprise fetching a first hash function from a third back of the set of register file banks.
Wherein Crispin teaches the machine-readable medium of claim 4, wherein the operations further comprise fetching a first hash function from a third back of the set of register file banks (Par. (0043) “the micro instructions 305, 306 are provided from the micro instruction queue 304 to register stage logic that includes a register file 307. The register file 307 has a plurality of registers 311-313 whose contents are established prior to performing a prescribed hash operation. [..] for retrieval of data for performance of the prescribed hash operation.”; third back/bank of the set of register file banks (plurality of register files) fetching (retrieving a first hash function (hash operation) , (Par. (0015) “but to employ hash functions for data that is transmitted over the wireless network 109 to the wireless router 108.”; hash function), (Par. (0017) “Each time the hash application 112 is required, a current task executing on a computer 101-104 must be suspended from execution, and parameters of the hash operation (i.e., message, hash algorithm, hash mode, etc.)”; hash operation with hash function (hash algorithm)

The motivation to combine these references is because by having a hash function fetched from a third bank of register files all inside the hardware accelerator system it allows the operation to be conducive and effective by reducing resource needed and not having to implement separate hardware, this leads to the system to necessitate fewer gates that results in power saving and physical area. In return allowing the hardware accelerator to be more secure and protected from possible post-quantum/ classical cryptography attacks by having an effective operation process that can detect and monitor possible attacks. This creates awareness for the user and allows the correctly fetched hash to correspond to the rightful register file bank. 


Regarding Dependent Claims 12 and 19, claims 12 and 19 recite similar limitations to claim 5 and the teachings Albrecht, Kim, Walmsley, Gressel, Huesling and Crispin address all the limitation discussed in Claim 5 and are thereby rejected under the same grounds.



Allowable Subject Matter

Claims 6, 13, and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following statement of reasons for the indication of allowable subject matter: Dependent claims 6, 13, and 20 and their respective dependent claims, are allowable over the prior art of record including Albrecht, Kim, Walmsley and Gressel and the remaining references cited by the Examiner, since the prior art, taken individually or in combination fails to particularly disclose, fairly suggest or render obvious;
appending results of the addition of the first hash function to the bitmask to the key; computing a second hash function based on the results using the hash engine; writing the results to the third bank; and upon completing a signature and verification loop, fetching the results from the third bank through direct memory access., as specified in claims 6, 13 and 20.



Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Wenger; Erich (U.S Pub. No. 20200394336) “CRYPTOGRAPHIC PROCESSING DEVICE AND METHOD FOR CRYPTOGRAPHICALLY PROCESSING DATA”. Considered this reference because it addressed the concept cryptographic operations in hardware and processing devices with multiple examples of entries with bitmask and hash components with the use of modular exponentiation implementations

BANERJEE; Utsav (U.S Pub.  No. 20200265167) “CONFIGURABLE LATTICE CRYPTOGRAPHY PROCESSOR FOR THE QUANTUM-SECURE INTERNET OF THINGS AND RELATED TECHNIQUES”. Considered this application because it relates to post-quantum cryptography and hardware processors using a variety of hash functions to quantum computing systems

REINDERS; ANDREW (U.S Pub. No. 20190319787) “HARDWARE ACCELERATION OF BIKE FOR POST-QUANTUM PUBLIC KEY  


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        
/Jeremy S Duffield/Primary Examiner, Art Unit 2498